Citation Nr: 0100661	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), status post coronary artery bypass grafting times 
three.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to December 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Current CAD was first demonstrated many years after 
active service, and is unrelated to such service.


CONCLUSION OF LAW

The veteran did not incur CAD as a result of military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.303, 3.07, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters 

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

In this case, the evidence available for review includes the 
veteran's SMRs, postservice private and VA records, and a 
recent evaluation specifically addressing the question at 
issue - whether the veteran's current heart disorder was 
manifested during service or within the presumptive period 
thereafter.  There is nothing to suggest that additional 
records pertinent to the veteran's claim are obtainable.  
Therefore, it is concluded that the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat, 2096 (2000) have been met.  

The veteran was informed of the evidence necessary to 
substantiate his claims via the RO's letters, statement of 
the case, the supplemental statement of the case, and the 
hearing officer's discussion with the veteran during a 
hearing held in November 1999.  The RO asked the veteran to 
identify pertinent records in his claim for benefits and at 
the hearing on appeal.  The RO attempted to secure copies of 
all medical records reported by the veteran, and informed him 
of the records it was successful in obtaining.  The RO also 
afforded the veteran an examination in order to obtain an 
opinion as to the relationship between current heart disease 
and service.  That examination was the product of a review of 
the medical records, and an evaluation of the veteran.  
Accordingly, the Board finds that the RO complied with VA's 
duty to assist the veteran with the development of his claim.

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen during service for complaints of chest 
pain on numerous occasions, beginning as early as 1970.  In 
October 1972, he was seen for complaints of chest pain 
radiating to the left arm.  An electrocardiogram (EKG) was 
interpreted as normal.  In December 1977, he reported severe 
substernal chest pain following a long distance run.  Another 
EKG in December 1981 was interpreted as normal.  In early 
1982, he was again seen for chest pain.  He reported that the 
onset of symptoms was in December 1981 and that his chest 
pain had recurred in January 1982 and lasted for two days.  
This pain was accompanied by a burning sensation in the 
throat.  The examiner noted that the veteran did not have a 
history of hypertension (HTN), and that there was very little 
in his medical history to suggest CAD.  Non-frequent episodes 
of heartburn requiring use of antacids were noted.  An EKG 
and exercise stress test were in February 1982 were normal.  
At time of separation examination in October 1982, the 
veteran continued to complain of pain or pressure in the 
chest.  

Postservice private and VA clinical records are of record.  A 
VA record from February 1988 shows that the veteran was seen 
for chest pain that radiated to the left arm and neck.  In 
February 1989, he was admitted to a private facility due to 
increasing frequency and severity of chest pain.  He said 
that his symptoms had started in his throat with a burning 
sensation and then radiated into the chest and left arm.  It 
was almost always activity related and occasionally 
associated with shortness of breath.  The examiner recorded 
that the veteran had a 30-pack year history of tobacco use 
with striking family history of CAD.  Cardiac catheterization 
revealed findings of triple vessel CAD.  The veteran 
underwent coronary artery bypass grafting times three on 
February 12, 1993.  

Private records from 1994 through early 1998 show that the 
veteran continued to do well following his bypass surgery.  A 
private endoscopy was conducted in April 1998 and showed 
findings of mild esophagitis with hiatal hernia.  A pathology 
report showed mild, chronic gastritis.  The veteran described 
daily heartburn without dysphagia, weight loss, or 
gastrointestinal bleeding.  In August 1998, it was noted that 
his HTN was well controlled on a moderate amount of 
medications.  

On VA examination in September 1998, the examiner noted that 
a review of the claims file was made.  It was reported that 
this review showed that the veteran had a history of chest 
pain during military service.  The examiner noted that these 
symptoms were apparently attributed to dyspepsia or 
gastroesophageal reflux that was markedly alleviated when 
given antacids.  The examiner also commented that the veteran 
had developed CAD.  The diagnosis was CAD, status post 
bypass, class I, without angina symptoms.  

At the personal hearing in November 1999, the veteran 
testified that his chest pain and shortness of breath started 
in the early 1970s.  He had problems with physical fitness.  
He was seen in sick call and told to quit smoking.  An annual 
physical examination showed that he had elevated 
triglycerides and cholesterol.  He said that he was told that 
he had the beginning stages of arteriosclerosis.  He had 
periodic chest pain.  Following treadmill testing in 1982, he 
was told to get back in shape and that he had the beginning 
stages of cardiovascular disease.  His postservice treatment 
occurred approximately six to mine months following service.  
Now, he still had chest pain, and he expressed an opinion 
that his VA examination in September 1998 was superficial.

Added to the record in November 1999 was an October 1999 
statement by a private physician, Barry S. Dzindzia, M.D.  He 
noted that the veteran had been his patient for 10 years.  He 
had significant CAD and was status post bypass surgery.  He 
added that while it was impossible to date the time of onset 
of disease, "there is some possibility that it may antedate 
the date of December 31, 1983."  

At another VA examination in December 1999, the examiner 
noted that the claims file was "extensively" reviewed 
subsequent to the physical examination.  She reiterated the 
veteran's medical history from the SMRs until the present 
time.  In her medical diagnosis and discussion section of the 
report, she specifically noted Dr. Dzindzia's opinion, but 
concluded that the that the records did not show the presence 
of CAD prior to December 1983, and that the disease was not 
confirmed until 1989.  The VA examiner found that prior to 
1989, all of the veteran's symptoms were either 
musculoskeletal, gastrointestinal, or anxiety produced, as 
evidence by relief of symptoms following treatment with 
antacids or muscle relaxants.  The examiner opined that the 
likelihood of CAD having been present prior to discharge was 
less likely since none of the testing confirmed the findings.  
Further, she opined that it was not likely that CAD was 
present during active duty or had its onset during the one-
year presumptive period from January 1983 to December 1983, 
as there was no evidence to support this.  

Criteria

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In the case of cardiovascular disease, 
service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

Analysis

The evidence in favor of the veteran's claim consists of the 
reports of chest pain in service, his report of a continuity 
of symptomatology after service and the opinion of Dr. 
Dzindzia that CAD could have existed prior to the expiration 
of the one year presumptive period in December 1983.

On the other hand, even if it were present prior to December 
1983, the presumption of service incurrence would not apply 
unless CAD was present to a compensable level.  Neither Dr. 
Dzindzia's opinion, or the balance of the medical evidence 
reports that CAD was present to a compensable level during 
the year following service.  The veteran has testified as to 
his opinion that chest pain was a symptom of CAD.  However, 
as a lay person, he lacks the necessary medical expertise to 
attribute his symptom to a specific medical diagnosis.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran has testified that medical professionals told him 
that his chest pain was a symptom of early heart disease.  
The veteran's statement of what treatment and diagnoses he 
received constitutes medical hearsay and would not of itself 
be competent medical evidence because "filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The veteran 
has not reported that records of these opinions are 
available.  He was informed at the hearing on appeal that the 
record showed that his chest pains during service were 
attributed to conditions not at issue in this appeal.  Even 
if the veteran were advised on occasion that his symptoms 
might represent early heart disease, the clinical records 
during service and in the period prior to 1989 show that his 
symptoms were ultimately attributed to other conditions. 

The clinical evidence shows that a chronic heart disease was 
not found until 1989, approximately 7 years after service 
separation.  While Dr. Dzindzia has vaguely suggested, 
without explanation, that heart disease might have existed 
proximate to the time of the veteran's service, the VA 
physician who conducted the December 1999 examination 
concluded, based on a review of the entire record, including 
Dr. Dzindzia's opinion, that coronary artery disease did not 
develop during service or until 1989.  She provided specific 
reasons for her opinion, and those reasons are not 
contradicted by any other medical evidence, including the 
opinion of Dr. Dzindzia.  The VA examiner's December 1999 
opinion is supported by that of the examiner who conducted 
the September 1998 examination.  Both examiners found that 
the veteran's symptoms prior to 1989 were attributable to 
conditions other than heart disease.

On the basis of this record, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for CAD, status post coronary artery 
bypass grafting times three.


ORDER

Entitlement to service connection for CAD, status post 
coronary artery bypass grafting times three is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

